ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_10_FR.txt. 97

OPINION DISSIDENTE DE SIR PERCY SPENDER
[Traduction ]

Je regrette de ne pouvoir me rallier à l’arrêt de la Cour sur cer-
tains points importants, tout en étant d’accord avec certaines de
ses conclusions.

Au sujet de la cinquième et sixième exceptions préliminaires
présentées par la République de l'Inde à l'égard de la compétence de
la Cour, je conviens qu'elles ne peuvent être retenues.

Sur le fond, j’admets que le Portugal possédait en 1954 un droit
de passage découlant de la coutume locale, dans la mesure néces-
saire à l'exercice de sa souveraineté sur les enclaves et sous le
contrôle et la réglementation de l’Inde, pour ce qui concerne
à tout le moins le passage des personnes privées, des fonctionnaires
civils portugais et des marchandises en général.

Je ne saurais cependant admettre que le Portugal n’eût acquis
aucun droit de passage touchant les forces armées, la police armée
et les armes et munitions, ni que l'Inde n’ait pas agi contrairement
aux obligations que lui imposait le droit de passage que la Cour a
reconnu au Portugal. J’en exposerai les raisons.

Je ne crois pas qu’il soit nécessaire de déterminer si, aux termes
du traité de Poona et des sanads de 1783 et 1785 le Portugal
jouissait d’une souveraineté sur les enclaves. Quelle qu’ait été la
nature de la concession établie par ces documents, même s’il ne
s'agissait que d’un jagiy ou d’un saranjam ne présentant qu’un
caractère fiscal et révocable à tout moment et unilatéralement à
la discrétion absolue des Mahrattes, cette concession, pendant
toute sa durée, impliquait nécessairement un droit de passage en
faveur du Portugal entre Damao et les villages de Dadra et de
Nagar-Aveli, et le dossier prouve qu’au cours de la période mahratte
cette concession entraînait un droit de passage qui, en pratique et
dans les circonstances de l’époque, était en substance le même
que celui qui aurait découlé d’une concession de souveraineté sur
ces villages.

La concession a été faite pour l'entretien de la forteresse portu-
gaise de Damao. La souveraineté du Gouvernement portugais sur
ces villages comprenait la perception des impôts, le maintien de
l’ordre, le châtiment des coupables et le droit de réprimer toute
rébellion (voir Capitulations de 1785, par. 3, 4, 7 et II, annexe 8 au
mémoire portugais; voir aussi l’annexe indienne F. n° 40, p. 181).
En fait, pendant la période mahratte le Portugal a exercé entre
Damao et les villages un passage applicable non seulement au person-

95
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 98

nel administratif, mais encore aux forces armées et à la police armée
dans la mesure nécessaire à l’exercice de sa souveraineté sur ces
villages. |

Cette souveraineté est demeurée assez précaire jusqu'aux environs
de 1814. Il semble toutefois que depuis cette époque elle ait été
assez solidement établie. .

Le dossier établit en outre que le passage exercé en fait entre
Damao et les villages découlait effectivement d’un droit reconnu
par les Mahrattes. Les impôts étaient perçus en nature. Le bois,
le riz et autres produits étaient envoyés à Damao; le bétail prenait
la même direction. Les marchands des villages se fournissaient
à Damao. Il était indispensable: que les fonctionnaires portugais
se rendent fréquemment de Damao dans les villages et vice versa;
en fait, c'est ce qu'ils faisaient, et ils le faisaient librement. Lorsque
les circonstances l’exigeaient, des officiers, des hommes de troupe et
du matériel étaient envoyés de Damao dans les villages en vue du
maintien de l’ordre.

La période mahratte a pris fin en 1818 et a été suivie par la période
britannique.

On a soutenu que, dés le début de leur souveraineté, les autorités
britanniques ont refusé de se reconnaitre liées par tous droits
accordés au Portugal par les Mahrattes en vertu du traité de Poona
et des sanads de 1783 et de 1785. J’estime que les écritures ne corro-
borent pas cette affirmation. I] est vrai que les autorités britanniques
ont refusé de reconnaitre certaines exemptions portant sur les droits
de douane et autres taxes affectant «tous articles et bois » pouvant
être exportés de Nagar-Aveli à Damao, ou d’être liées par ces exemp-
tions que les Portugais affirmaient leur avoir été accordées par le
traité, mais rien dans le dossier ne confirme que les autorités bri-
tanniques aient refusé d'accepter le traité et les sanads.

Dès l'établissement de l’autorité britannique, les Portugais ont
soutenu qu'une souveraineté sur les villages leur avait été concédée
par les Mahrattes. Il est peu probable que les autorités britanniques
ne se soient pas renseignées pour leur propre compte, non seule-
ment sur le traité et les sanads, mais encore sur la pratique suivie
sous les Mahrattes en matière de transit entre Damaoet les villages.
Les documents mahrattes relatifs à la région où ces villages sont
situés et portant sur les dix années qui ont précédé 1818, représen-
tant plusieurs centaines de liasses, furent expédiés de Poona aux
autorités britanniques à Bombay le 6 décembre 1818. Des preuves
précises témoignent que les Britanniques ont fait certaines recher-
ches à ce sujet tant en 1819 qu’en 1859. Il est hors de doute en
tout cas que dès le début de la période britannique et pendant
toute cette période, quelles qu’aient été les prémisses sur lesquelles
se fondait leur conduite, les autorités britanniques ont considéré
les autorités portugaises comme souveraines sur les villages (appelés
ci-après «les enclaves »). Le dossier permet de conclure que les
Britanniques connaissaient l'existence de la pratique suivie en

96
DROIT DE PASSAGE (OP.. DISS.. DE SIR PERCY SPENDER) O9

1818 en matière de passage et n’ignoraient pas que les Portugais
exerçaient ce passage en le revendiquant comme un droit.

*
* *

Pour déterminer si le Portugal a acquis par la coutume un droit
de passage et, dans l’affirmative, pour définir la nature et la portée
de ce droit, il est nécessaire d’examiner la pratique suivie d’une
période à l’autre.

La méthode à suivre pour mesurer la nature et la portée d’une
telle coutume, si elle est démontrée, est de considérer la pratique
qui elle-même, tout ensemble, la définit et la limite. Le premier
élément d’une coutume est l'existence d’une pratique constante et
uniforme qui doit être établie avant qu’on puisse définir une cou-
tume.

À mon avis, le dossier établit les points suivants:

1. Après 1818, au cours des deux ou trois premières décennies
qui ont suivi, la pratique adoptée en matière de passage au cours
de la période mahratte n’a pas subi de modification d’un caractère
essentiel.

2. Les Britanniques — et ultérieurement la République de
l'Inde — ont reconnu la souveraineté du Portugal sur les enclaves.

Ce fait est établi sans conteste possible. L’attitude des Britan-
niques et de l’Inde ne permet logiquement aucune autre conclusion.
Le dossier abonde en exemples prouvant la reconnaissance de la
souveraineté du Portugal. [Pour la période britannique: contre-
mémoire, vol. II, annexes du Gouvernement de l'Inde, pp. 158, 164,
166, 167, 169-173, 174, 225, 251, 266, 565, 584; duplique du Gou-
vernement de l’Inde, vol. IT, annexes, pp. 226, 233, 235, 249. Pourla
période indienne: contre-mémoire du Gouvernement de l'Inde, an-
nexes, pp. 398, 401, 402, 407; duplique du Gouvernement de l’Inde,
vol, IT, annexes, pp. 250-252, 253, 267-268.] Les notes adressées par
l'Inde au Portugal en 1950 et 1953 visant le transfert par le Portugal
à l’Inde de toutes les possessions de celui-ci en Inde, constituent
en elles-mêmes un puissant témoignage de la reconnaissance par
l'Inde de la souveraineté du Portugal.

Au cours de l’audience du 12 octobre, le conseil du Gouvernement
de l'Inde a admis l'existence de la souveraineté du Portugal. A une
date ultérieure, le 29 octobre, lorsque le conseil du Gouvernement du
Portugal a posé la question suivante: « Est-ce que l’Inde admet que
la souveraineté portugaise subsiste », l'Inde n’a pas contesté que le
Portugal possédait encore la souveraineté sur les enclaves.

Entre les Parties au présent différend et aux fins de l’espèce,
la souveraineté du Portugal n’est pas mise en doute.

Cette reconnaissance de la souveraineté du Portugal, à la fois par
les Britanniques et par l'Inde, constitue à mon avis le fait central du
présent différend.

97
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) I00

3. Malgré la réglementation et le contrôle les plus étroits exercés
de temps à autre sur de nombreux aspects du passage, la pratique
constante et uniforme des Britanniques a été d'autoriser le passage
pour les six catégories énumérées dans l’arrêt de la Cour dans une
mesure au moins suffisante pour permettre au Portugal d’administrer
les enclaves d'une manière continue.

La Cour estime — et je suis de son avis — que la pratique suivie
au cours de la période britannique et maintenue au cours de la
période indienne a eu pour conséquence l’acquisition par le Portugal,
en vertu de la coutume locale, d’un droit de passage pour les per-
sonnes privées, les fonctionnaires civils et les marchandises. A
mon avis, cependant, la pratique suivie a donné naissance à une
coutume en vertu de laquelle le Portugal a acquis un droit de
passage non seulement pour les catégories susmentionnées, mais
aussi pour les forces armées, la police armée, les armes et les muni-
tions.

Il convient d'examiner séparément ces trois dernières catégories.

*
* +

Les mouvements d'effectifs des forces armées entre Damao et les
enclaves ont été, du moins après le milieu du XIXme siècle, peu
importants. I] semble que ces effectifs aient assumé essentiellement
des fonctions de nature strictement policière. Les effectifs qui ont
exercé le passage ont à chaque occasion été faibles. Leurs fonctions
tendaient principalement au maintien de l’ordre intérieur au sein
des enclaves et le passage entre Damao et les enclaves et entre
ces dernières a été dans une large mesure, sinon essentiellement,
exercé à l’occasion de la relève de détachements, de l’affectation
ou de la réaffectation de personnel, de départs en permission, de
transport de fonds publics ou de conduite de prisonniers sous escorte
et dans l’accomplissement d’autres fonctions de nature policière.
Les mouvements de la police armée présentent un tableau à peu
près analogue.

La pratique constante et uniforme au cours de la période bri-
tannique a été d'autoriser, tout en le soumettant à une réglemen-
tation et à un contrôle, le passage des effectifs des forces armées et
des fonctionnaires de la police, ainsi que des armes et des munitions.
Il semble qu'il n’y ait jamais eu d'occasion où ce passage n'ait été
autorisé.

En 1947, l'Inde, succédant aux Britanniques, est devenue souve-
raine sur le territoire intermédiaire. À partir de cette date et jusqu’à
peu avant le mois de juillet 1954, époque à laquelle sont survenus
les événements qui ont donné naissance au présent différend, la
pratique suivie au cours de la période britannique a été maintenue.

*
* *

Le droit de passage revendiqué par le Portugal a un caractére

x

indivisible, tout en étant cependant soumis, dans son exercice, à
98
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) IOI

la réglementation et au contrôle de l’Inde. Le Portugal n’a pas
revendiqué un droit de passage pour les marchandises, et un autre
pour les personnes privées, ni un droit particulier pour chacune des
six catégories en lesquelles ce droit a été subdivisé aux fins de l’arrét
de la Cour.

Cela ne présente toutefois aucune difficulté tant que l’on garde
présent à l'esprit le caractère indivisible de la revendication portu-
gaise: faute de quoi, toutefois, les distinctions de degré établies entre
la réglementation et le contrôle du droit de passage exercés par les
autorités britanniques et ultérieurement par l’Inde à différentes
occasions et de temps en temps à l’égard d’une ou de plusieurs de
ces diverses catégories risquent d'aboutir à des conclusions inaccep-
tables quant à la nature et à l'étendue du droit lui-même.

En décidant que le Portugal ne possédait en juillet 1954 aucun
droit de passage en ce qui concerne les forces armées, la police
armée, les armes et munitions, la Cour a établi certaines distinctions
qu'elle aperçoit entre une série de catégories et une autre; alors
qu'à mon avis il n'existe que des distinctions entre les degrés de
réglementation et de contrôle; et elle a considéré ces distinctions
comme décisives. Elle a été amenée ainsi à une conclusion touchant
ce qu’on peut appeler, pour plus de commodité, les trois premières
catégories, et à une conclusion opposée à l'égard des trois autres.

On ne saurait mettre en doute que la pratique constante et
uniforme au cours des périodes britannique et post-britannique
a été d'autoriser le passage pour les six catégories sans exception.

Chacune de ces catégories a été soumise, à différentes époques,
à une réglementation et à un contrôle différents. Jusqu'à la veille
des événements qui se sont produits à Dadra, le passage des person-
nes privées et des fonctionnaires civils était soumis à un contrôle
normal, bien que les contrôles à la frontière aient compris: pendant
une certaine période, de 1857 à 1863, l'interdiction d’entrer sans
permis pour tous les étrangers; au cours de la première guerre
mondiale l'obligation pour les Européens portugais de se présenter
à Ja police à leur arrivée en territoire indien; et, à partir de 1935,
l'obligation pour tous les Portugais non domiciliés en Inde d’avoir
un passeport pour pénétrer sur le territoire indien en venant d’une
possession portugaise par la frontière terrestre (contre-mémoire,
par. 46). Le passage des marchandises en général était soumis, à
certaines époques, à une réglementation douanière et à tels régle-
mentation et contrôle qu’exigeaient des considérations touchant la
sécurité ou la fiscalité. En fait, l'Inde a affirmé que le passage des
marchandises «a toujoirs été soumis au contrôle et parfois même
frappé d'interdiction » (par. 358 de la duplique).

99
DROIT DE PASSAGE (or. DISS. DE SIR PERCY SPENDER) 102

Quant aux trois premières catégories, ces contrôles n’ont pas
empêché la Cour de conclure qu’une coutume s'était établie et
qu'elle avait engendré un droit de passage existant au mois de
juillet 1954, droit soumis lui-même à une réglementation et à
un contrôle de la part de Inde. Cette conclusion, si je comprends
bien la décision de la Cour, découlait du fait qu'il n'existait à l'égard
des personnes privées et des fonctionnaires civils aucune restric-
tion s'étendant au-delà d’un contrôle normal, tandis qu’en ce qui
concerne les marchandises en général, en dépit de certaines inter-
dictions citées dans l’arrét de la Cour, dans tous les autres cas le
passage des marchandises était libre, «ni autorisation ni licence
n'étaient exigées ».

C'est dans le fait qu'il existait ou non obligation d'obtenir une
autorisation ou licence préalable pour le passage de l’une quelconque
des catégories que la Cour découvre les éléments d’une distinction
décisive entre les trois premières catégories et les trois autres.

En conséquence, lorsque la Cour en vient à examiner si un droit de
passage quelconque a été établi pour les forces armées, la police
armée et les armes et munitions, sa décision à cet égard se fonde sur
une constatation préliminaire, à savoir qu'à ce sujet la situation est
nettement différente en ce qui concerne ces trois catégories.

Il y a donc lieu d’examiner comment se traduisait en pratique
cette différence, à supposer qu’il y en ait une, et si toute différence
qui peut être établie est décisive.

En premier lieu, on aperçoit cette différence dans le fait que,
de 1818 à 1878, le passage des forces armées et de la police armée
entre possessions britanniques et portugaises a été réglé sur une
base de réciprocité générale.

Il n'apparaît pas clairement en quoi cette différence peut être
décisive. Les accords réciproques conclus entre les Britanniques
et les Portugais ne se limitaient pas au passage des forces armées et
de la police armée entre leurs possessions respectives; pendant
certaines périodes des accords réciproques se sont également
appliqués au passage de certaines marchandises, en particulier
entre Damao et les enclaves, en franchise de droits de douane ou
de transit (voir par exemple annexe indienne C. n° 35; contre-mé-
moire, vol. IT, annexes indiennes, pp. 134, 145, 149, 158, 163, 170,
177; duplique, vol. II, annexes indiennes, p. 293).

Il y a lieu de rappeler constamment qu’il ne s’agit pas en l'espèce
de la question générale de l’entrée des forces armées ou de la police
armée britanniques ou portugaises dans les possessions respectives
des deux États, mais du cas particulier du passage entre Damao et
les enclaves. Dans la mesure où le général couvre le particulier, la
réglementation de l’entrée et du transit sur une base de réciprocité
est tout à fait compatible avec le droit revendiqué par le Portugal,
ainsi qu’avec la liberté de passage entre Damao et les enclaves, et
elle n’est nullement incompatible avec l'existence d’une longue pra-
tique continue donnant naissance par la coutume à un droit de

100
DROIT DE PASSAGE (or. DISS. DE SIR PERCY SPENDER) 103

passage entre Damao et les enclaves. Le passage pouvait être
réglementé ou contrôlé totalement ou en partie par des accords tout
aussi bien que par des actes unilatéraux de la part des Britanniques
et de l’Inde. À mon avis, la différence de fait énoncée ne permet
aucunement de conclure que, pendant toute cette période, les
Portugais savaient que les Britanniques avaient le droit à tout
moment et à leur discrétion absolue et arbitraire d'interrompre
tout passage des forces armées et de la police armée entre Damao et
les enclaves.

Au surplus, la question qui nous occupe ne saurait être traitée
comme si l'existence des enclaves ne présentait aucune importance
particulière; le passage entre Damao et les enclaves ne peut être
mis sur le même plan que n’importe quelle entrée dans le territoire
britannique ou indien ou qu’un transit sur ce territoire.

En deuxième lieu, la Cour constate qu'après 1878 la situation
était la suivante: le passage ne pouvait avoir lieu qu'avec l’autori-
sation préalable des Britanniques, puis de l’Inde, donnée soit en
vertu d’un accord réciproque antérieur, soit dans des cas d'espèce,
tandis que dans le cas des personnes privées, des fonctionnaires
civils et des marchandises en général il n’était pas exigé d’autori-
sation préalable.

Se fondant sur ces constatations préliminaires on en conclut que,
«eu égard aux circonstances spéciales de l’espèce », l'exigence d’une
autorisation préalable au passage est la négation même de l’exer-
cice du passage à titre de droit en ce qui concerne les forces
armées et la police armée. De l’avis de la Cour, cela suppose que le
souverain territorial avait le pouvoir absolu et arbitraire de
refuser ou de retirer son autorisation à tout moment.

La nature de ces circonstances spéciales n’est pas évidente.

L'Inde a prétendu que l’essence d’un droit de passage est la
faculté d'exercer le passage sans permission; que l'exigence d’une
permission préalable ou d’un permis est la négation même de l’exis-
tence d’un droit.

Il n'apparaît pas dans quelle mesure cette affirmation, qui selon
moi est, comme je l’ai dit, mal fondée, a été acceptée. Si l'exigence
d’une autorisation préalable au passage doit constituer en l’espèce
la négation même de l’exercice du passage à titre de droit du seul
fait de certaines circonstances spéciales, il importe de connaître
la nature de ces dernières. Je présume que la Cour se réfère aux
constatations préliminaires de fait dont je viens de parler qui, à
mon avis, ne soutiennent pas sa décision. Il n’a pas été mentionné
d’autres circonstances spéciales et je n’en connais pas.

En ce qui concerne les armes et les munitions, la décision de la
Cour semble reposer entièrement sur la constatation que depuis
1878 leur importation ou exportation a été soumise à l'octroi d’une
permission préalable ou d’une licence. Il semble donc qu'on ait
négligé la pratique qui avait été suivie de 1818 à 1878, comme si
elle était sans importance.

IOI
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 104

*
* *

A mon avis, le dossier démontre qu’avant le traité de 1878
la pratique n’était pas de demander aux autorités britanniques une
permission préalable en cas de passage des forces armées, de la
police armée ou des armes et munitions et qu’iln’était pas nécessaire
de le faire.

A Végard des forces armées, le traité de commerce et d’extradition
de 1878, qui a cessé d’être en vigueur en 1802, contenait une clause
{article XVIII) qui disposait: « La force armée de l’une des deux
Hautes Parties contractantes n’entrera pas dans les possessions
indiennes de l’autre, excepté dans les cas spécifiés par des traités
antérieurs, ou pour se prêter un mutuel secours comme cela est
prévu dans le présent traité, ou lorsqu'une demande formelle en
aura été faite par la partie qui désirera cette entrée de l’autre. »
L'application de cet article était générale pour l'entrée sur le terri-
toire des possessions des parties respectives. Il avait été proposé
non pas par les autorités britanniques mais par les autorités portu-
gaises qui, au cours du siècle précédent, avaient constamment fait
passer des forces armées entre Damao et les enclaves. Les raisons
pour lesquelles le Portugal avait demandé l'inclusion de cette clause
n'avaient rien à voir avec une quelconque affaire de passage entre
Damao et les enclaves, mais se rattachaient à des questions de
politique générale, La plus importante était le désir du Portugal
de protéger et de maintenir sa souveraineté sur ses possessions
d'outre-mer en Inde. Il a expliqué «le sens exact de cet article »
(voir annexe indienne F. n° 54, duplique, vol. IT, p. 227).

Après l’entrée en vigueur du traité et jusqu’en 1890, s’il est vrai
qu'à certaines époques une autorisation préalable a bien été de-
mandée, des membres des forces armées portugaises ont, à de nom-
breuses reprises, circulé entre Damao et les enclaves sans en avoir
demandé ni reçu l'autorisation préalable. Les Portugais affirment
qu'on a compté vingt-trois cas de ce genre. Quel que soit le nombre
exact, il ressort clairement du dossier qu’il y en a eu plusieurs
{annexe indienne F. n° 53, duplique, vol. II, pp. 212, 213, 214,
216, 218, 219 et 220).

Il en est résulté en 1890 et 1891 un échange de correspondance
entre les autorités britanniques et portugaises au cours duquel la
position des premières a été qu'en vertu de l’article XVIII du
traité, une demande formelle d'autorisation était nécessaire dans
tous les cas, chaque fois que les forces armées portugaises traver-
saient le territoire britannique. Il n’est pas nécessaire de trancher
la question de savoir si les dispositions de l’article XVIII justi-
fiaient l'interprétation qu’en ont alors donnée les autorités britanni-
ques. Le fait est que, par la suite, les Portugais prirent l'habitude
de solliciter une autorisation préalable, ce qui était une déviation
par rapport à la pratique administrative suivie avant 1878.

102
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 105

En arrivant à sa conclusion quant à la pratique suivie pour le
passage de forces armées, la Cour semble avoir été profondément
influencée par une lettre du gouverneur général de l’Inde portugaise
au gouverneur de Bombay, datée du 22 décembre 1890 (annexe
F. n°53, duplique, vol. II, p. 215) et par le traité luso-mahratte de
1741. Mais à l’examen, je crois que ces documents n’offrent qu’un
appui fragile à cette conclusion. ~

Le 8 décembre 1890, le Gouvernement de Bombay a envoyé au
Gouvernement portugais en Inde une communication d’après la-
quelle « des hommes en armes au service du Gouvernement portugais
ont V’habitude de traverser sans en formuler officiellement la demande »
entre Damao et Nagar-Aveli, ce qui paraissait contraire a l’article
XVIII du traité de 1878. C’est à cette thèse juridique qu’a répondu
le 22 décembre le gouverneur général de l’Inde portugaise, en disant
notamment: « Sur un sujet aussi délicat, je me permettrai de faire
observer que les troupes portugaises ne traversent jamais le terri-
toire britannique sans autorisation préalable et que de petits détache-
ments, chaque fois qu'ils rencontrent dans leurs déplacements un
poste militaire ou toute autre force ou autorité britannique,
s’arrétent et ne poursuivent leur chemin qu'après avoir demandé et
obtenu une nouvelle autorisation. Cette pratique a été observée
depuis des siècles, en respect des traités et par déférence à l'égard
des autorités britanniques. » Le Gouvernement de Bombay a
répondu par une lettre du 9 avril 1891 où il est déclaré que dans
plusieurs cas la nécessité d’une demande d'autorisation, exigée aux
termes de l’article XVIII du traité, n’a pas été respectée. Mais il
était pourtant très clairement indiqué que l'autorisation, lorsqu'elle
serait sollicitée pour les forces armées portugaises, serait accordée
« conformément à la pratique suivie dans le passé ». (Duplique, vol. II,
annexes indiennes, p. 223.)

Quel que soit le sens précis qu’on attache à l’énoncé de la lettre
du gouverneur général portugais, je crois qu’il ressort de la corres-
pondance pertinente:

a) Que la demande d’autorisation était traitée surtout comme une
formalité encore qu’elle eut son importance. La « demande formelle »
exigée aux termes de l’article XVIII du traité devait d’abord
être faite.

b) Quand la permission était sollicitée, elle était accordée « confor-
mément à la pratique suivie dans le passé ».

Je crois qu'il ressort assez clairement ‘des autres éléments du
dossier que cette lettre du gouverneur général portugais ne saurait
être acceptée comme démontrant que la pratique antérieure à 1878
quant au passage des forces armées entre Damao et les enclaves
était de solliciter et d'obtenir une permission ou qu’une autorisation
préalable fût nécessaire.

L'Inde a soutenu que depuis l’entrée en vigueur du traité en
1870, l'autorisation était nécessaire (duplique, par. 355). Mais «le

103
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 106

fait est ... qu'avant 1879 l'entrée des troupes ou de la police armée
d’un gouvernement sur le territoire de l’autre était régie par un
accord réciproque. I] devenait donc inutile, étant donné l'existence
de cet accord, de faire une demande officielle de passage et d'accorder
une autorisation à l’occasion de chaque entrée » (par. 333 de la du-
plique). (Voir également par. 296 de la duplique et par. 132 et 136
du contre-mémoire; annexe indienne F. n° 53, duplique, vol. IT,
p. 216, 218, 219 et 220; annexe indienne C. n° 39, contre-mémoire,
vol. II, pp. 192-193).

Quant au traité de 1741 qui se réfère à des circonstances et à une
époque de quarante ans antérieure 4 la prise de possession des
enclaves par les Portugais, il semble assez éloigné des questions que
nous sommes appelés à traiter pour ne pouvoir être d’une grande
utilité. Il semble donc clair qu'avant 1878 les Portugais n’avaient
pas l’habitude de solliciter une autorisation préalable, et il ne
semble pas qu’une telle autorisation fit nécessaire avant le passage.

Lors du traité de 1878, la cristallisation en une coutume de la
pratique existant entre 1818 et 1878 était déjà très avancée, si
même elle n’était pas déjà devenue à l’époque une coutume locale,
comme j'incline à le croire.

Cependant, toutes les fois que par la suite l’autorisation était
sollicitée en fait, le passage était autorisé, non pas d’une façon
générale, mais toujours. Il était accordé « conformément à la pratique
suivie dans le passé ».

Dans le cas de la police armée, des arrangements différents furent
conclus à diverses époques ou bien des pratiques administratives
variables furent suivies pendant certaines périodes. Tantôt aucune
autorisation préalable n'était sollicitée ou bien ne semblait néces-
saire, tantôt elle était exigée, ou bien elle était nécessaire lorsque
les effectifs devant exercer le passage dépassaient un certain chiffre.
Parfois aussi, il semble que seule une notification préalable ait été
exigée (voir par exemple annexe indienne C. n° 53, contre-mémoire,
vol. IT, p. 307 (1912); annexe indienne C. n° 57, 2bid. p. 323 (1940)).
Il était nécessaire d'imposer « un certain contrôle ou une certaine
réglementation aux mouvements de la police armée » (2bid. p. 324).
Cependant, il ne semble pas qu'aucune autorisation préalable eût
été nécessaire avant 1878 et on ne relève aucun usage imposant de
solliciter une pareille autorisation.

Pour ce qui est des armes et des munitions, la pratique courante
après 1878 était de solliciter l'autorisation préalable. Mais les
preuves ne démontrent pas qu’il en fût ainsi pendant la période
1818-1878 ou que pendant cette période les Portugais eussent
coutume de solliciter l’autorisation.

*
* co

Mais en admettant qu'il en soit autrement et qu'il ait toujours
existé une obligation soit de caractère administratif, soit issue d’un

104
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 107

accord applicable à titre général, ou, spécifiquement, au passage
entre Damao et les enclaves imposant de solliciter une autorisation
préalable avant de faire entrer ou transiter des forces armées, de
la police armée ou des armes et munitions en territoire britannique
et plus tard en territoire indien, le fait, à mon avis, n’exclut pas
qu'une coutume ne soit née et n'ait créé au profit du Portugal un
droit de passage toujours soumis, bien entendu, à la réglementation
et au contrôle exercés par le souverain du territoire intermédiaire.

Le Portugal a toujours précisé que l’exercice du droit qu’il reven-
dique comme issu de la coutume locale est soumis à la réglementation
et au contrôle de l'Inde. En dépit de la réglementation et du con-
trôle appliqués de temps en temps à toutes les catégories, la pratique
constante et uniforme pendant plus de cent vingt-cinq ans a été,
pour les autorités britanniques comme pour l'Inde, d’autoriser le
passage de chacune de ces catégories. Jamais cette pratique n’a été
modifiée jusqu’à l’époque des événements de 1954.

*
* *

La réglementation et le contrôle prennent différentes formes qui
peuvent varier de temps à autre. Comme varient les temps et les
circonstances, ainsi peuvent aussi varier la réglementation et le
contrôle. L'obligation d'obtenir une autorisation préalable avant
d'agir est une forme courante, utile et pratique de réglementation
et de contrôle administratif. (Voir dans la présente affaire, par
exemple, contre-mémoire, vol. II, annexe indienne D. n° 4: Act
du 5 décembre 1857 relatif aux étrangers qui dispose qu'aucun
étranger ne peut voyager ni transiter en territoire britannique s’il
n’est muni d’une licence révocable à tout moment; annexe D. n° 5:
Act du 12 février 1864 contenant des dispositions similaires visant
à interdire inter alia aux sujets des États étrangers de traverser le
territoire de l'Inde britannique sans le consentement de cet Etat.)
L'obligation de demander une autorisation préalable n'est pas
nécessairement incompatible avec le droit d'agir. Les systèmes
juridiques d’un grand nombre de pays fournissent des exemples qui
témoignent qu'avant d’exercer un droit reconnu il y a lieu de
solliciter l’autorisation de l’exercer, mais que le droit d'accorder
ou de refuser cette autorisation est toujours interprété non pas
comme une discrétion absolue mais comme une discrétion con-
trôlable, dont l’usage doit être raisonnable et non pas capricieux,
et qu'il doit être exercé en toute bonne foi.

Dans la présente affaire, en ce qui touche les trois catégories
pour lesquelles la Cour a conclu à un droit de passage au profit du
Portugal, des contrôles normaux ou certaines mesures de réglemen-
tation et de contrôle imposés par des considérations de sécurité ou
de fiscalité ont été établis à différentes époques. Il est assez signi-
ficatif, tandis que le passage de certaines marchandises a été
totalement interdit à différentes époques et pour d’assez longues

105
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 108

périodes, que le passage des forces armées, de la police armée
et des armes et munitions ait toujours été autorisé jusqu’à l'époque
précédant immédiatement le mois de juillet 1954. La pratique
constante et uniforme pour ces six catégories sans exception
était d'autoriser le passage dans la mesure nécessaire à l'exercice
de la souveraineté portugaise, sous réserve toutefois de divers
contrôles appliqués de temps à autre.

_ A l'égard de l’une quelconque des trois premières catégories,
l’arrêt de la Cour confirme que le droit de passage découlant de
la coutume locale peut équitablement, en ce qui concerne les ques-
tions se rattachant à l’exercice de ce droit, être contrôlé et régle-
menté par l’Inde. La coutume, qui a créé ce droit, l’a soumis à la
réglementation et au contrôle du souverain du territoire inter-
médiaire.

J'estime qu’il en est de même à l’égard des forces armées, de
la police armée et des armes et munitions sur lesquelles, pour des
raisons évidentes, il peut être indispensable d’exercer un contrôle
et une réglementation plus étroits. Les mouvements de l’une quel-
conque de ces catégories sur le territoire intermédiaire, leur impor-
tance numérique ou autre, et la raison pour laquelle le passage est
demandé, l’époque, l'itinéraire et autres modalités de transit sont
autant d'éléments qui peuvent, équitablement, faire l’objet de
contrôle et de réglementation (cf. annexe indienne C. n° 57, contre-
mémoire, vol. II, p. 324).

*
* *

Qu’il se soit agi des marchandises, des personnes ou des fonc-
tionnaires civils, des forces armées ou de la police armée, ou des
armes et des munitions, la pratique constante et uniforme a été
d’autoriser le passage. Chacune de ces catégories a donné lieu a
des contréles de types divers exercés en différentes occasions ou
au cours de diverses périodes. Mais il n’existait qu’une différence
de degré entre ces contrôles. La formalité administrative consistant
à solliciter une autorisation préalable pour une ou plusieurs de ces
catégories n’a pas un caractère plus décisif dans le présent différend
que ne l'ont eu l'interdiction générale du passage des marchandises
édictée au cours de la seconde guerre mondiale ni les interdictions
opposées au transit de différents types de marchandises. À mon
avis, chacune de ces mesures ressortissait à la réglementation et au
contrôle de l'exercice du droit de passage. En principe, je ne vois
aucune différence décisive entre aucune des mesures de réglemen-
tation et de contrôle qui ont été appliquées aux diverses catégories
à différentes époques.

*
* *

La Cour, dans son arrét, n’accorde qu’une attention réduite,
pour ne pas dire inexistante, au fait que les Britanniques et l'Inde

106
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) 109

ont reconnu la souveraineté portugaise sur les enclaves, reconnais-
sance qui pourtant non seulement est incontestable, mais encore
constitue le fait central en l’espèce. Autre fait vital et incontestable:
l'exercice de cette souveraineté exigeait Voctroi d’un certain
passage aux Portugais. Un autre encore: la reconnaissance de cette
situation tant par les Britanniques que par l’Inde.

. Au cours de la procédure orale, le conseil du Gouvernement de
l'Inde a admis « que le Portugal ne pouvait exercer sa souveraineté
si on lui interdisait tout passage d'agents officiels et, ce qui est
actuellement le cas, de forces de police ». Les faits susmentionnés
revêtent une importance particulière pour déterminer si la coutume
a créé un droit de passage et, dans l’affirmative, en définir la nature
et la portée. Le maintien de l’ordre intérieur est un aspect essentiel
de l'exercice de la souveraineté. Son maintien dans les enclaves
était impossible dès lors qu’on en refusait entièrement l’accès aux
agents gouvernementaux portugais, à l'exception des fonctionnaires
civils non armés.

L'histoire des enclaves, leur situation géographique, la reconnais-
sance de la souveraineté du Portugal sur elles, la nécessité évidente
d'un certain droit de passage suffisant pour permettre au Portugal
d’y exercer sa souveraineté, tels sont les éléments en fonction des-
quels il convient d'apprécier l'attitude des Parties et la pratique
qu’elles ont suivie. La souveraineté n’est pas un simple statut, elle
implique la faculté d’en exercer les droits. Reconnaître que la
souveraineté sur les enclaves appartenait au Portugal, c'était
reconnaître également les droits du Portugal à y exercer sa
souveraineté; sans quoi la reconnaissance de la souveraineté
nett été qu’un vain mot.

Pour. que le Portugal puisse exercer ses droits de souveraineté,
le passage non seulement des personnes privées, des fonctionnaires
civils portugais non armés et des marchandises en général, mais
aussi des forces armées, de la police armée, des armes et des muni-
tions était en fait indispensable. La nécessité du passage étant im-
plicitement contenue dans l'existence même des enclaves, la recon-
naissance de la souveraineté portugaise, considérée conjointement
avec la pratique constante et uniforme qui a été suivie, établit, à
mon avis, que le Portugal avait acquis un droit de passage pour
chacune des six catégories considérées à une date très antérieure aux
événements de 1954.

Étant donné le passage prolongé et ininterrompu autorisé par les
Britanniques et par l'Inde pour les forces armées, la police armée, les
armes et les munitions et eu égard à toutes les circonstances de
l'espèce, il est beaucoup plus logique de conclure que les Britan-
niques et l’Inde ont chacun reconnu à leur propre charge l’obli-
gation, sous leur réglementation et leur contrôle, d’autoriser ce
passage, plutôt que d’en déduire que la question du passage relevait
exclusivement de leur discrétion absolue et arbitraire et qu'il leur
était loisible à tout moment, si tel était leur désir, de mettre fin

107
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) IIo

pour toujours au passage, d’isoler dans la pratique les enclaves de
lautorité portugaise et ainsi d'empêcher effectivement les Portu-
gais d’exercer la souveraineté qui leur était reconnue sur les enclaves.

A mon avis, le dossier établit l’existence au cours des périodes
britannique et post-britannique d’une pratique acceptée comme
étant le droit par les Parties, consistant à autoriser le passage des
forces armées, de la police armée, et des armes et munitions, ainsi
que des personnes privées, des fonctionnaires civils et des marchan-
dises en général, dans la mesure nécessaire à l’exercice de la souve-
raineté portugaise sur les enclaves et sous la réglementation et le
contrôle de l’Inde, en vue, mais en vue seulement, de l’adminis-
tration normale journalière de ces enclaves, y compris le maintien
du droit et de l’ordre.

* * *

Un droit de passage une fois établi, il existait à la charge de l'Inde
une obligation correspondante de ne pas empêcher l'exercice de ce
passage; l'Inde pouvait le soumettre à sa réglementation et à son
contrôle; elle ne pouvait l'empêcher ni le rendre nul ou illusoire.

La Cour a estimé qu’on n'avait prouvé à la charge de l’Inde
aucun manquement à ses obligations internationales. Cette fois
encore, je regrette de ne pouvoir me ranger à cette vue, même en
présumant — comme je le fais dans cette partie de mon opinion —
que le droit de passage acquis par le Portugal était limité aux trois
premières catégories mentionnées dans l’arrêt de la Cour.

En 1954, l’Inde n’a reconnu l’existence d’aucun droit de passage
en faveur du Portugal. Elle s’est convaincue qu'il lui était entière-
ment loisible, si tel était son désir, de refuser au Portugal tout accès
aux enclaves.

*
* *

Pour trancher la question de savoir si l’Inde a commis un man-
quement quelconque à ses obligations, il convient à mon avis de la
situer dans le cadre de certains événements survenus au cours d’une
période remontant jusqu’à quatre ans avant le mois de juillet 1054.
Ceux-ci montrent comment le Portugal et l’Inde se sont progressive-
ment éloignés l’un de l’autre et comment se sont resserrées les res-
trictions imposées à tout mouvement des Portugais pour pénétrer
dans le territoire indien ou le traverser, y compris, finalement et
spécifiquement, aux déplacements entre Damao et les enclaves.

* * *

Le 27 février 1950, le Gouvernement de l’Inde a pris contact avec
le ministère des Affaires étrangères du Portugal pour lui faire con-
naître qu'à son avis le Portugal devrait accepter l’intégration dans
la République de l’Inde de ses territoires de la péninsule indienne.

108
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) III

I] demandait au Portugal une acceptation de principe, les modalités
d'exécution devarit faire l’objet de négociations.

Par un mémorandum en date du 15 juin 1950, le Portugal a
répondu qu’il ne saurait envisager le transfert d'aucun territoire
portugais.

Au reçu de ce mémorandum, le ministre de l’Inde au Portugal a
déclaré que son Gouvernement ne saurait accepter le refus opposé
par le Portugal à la proposition de l’Inde comme un règlement défi-
nitif de la question, ni se satisfaire du maintien de la situation
existante.

Le 14 janvier 1953, le Gouvernement de l’Inde a adressé une
nouvelle note sur le même sujet au Gouvernement du Portugal.
Il demandait l'acceptation préalable du principe d’un transfert
direct, qui devrait être suivie d’un transfert de fait de l’adminis-
tration. «Il y a désormais incompatibilité entre le statut de l’Inde
... et le maintien sur son sol de poches de territoire étranger, aussi
réduites soient-elles. » « Le Gouvernement de l’Inde est parvenu
à la conclusion qu’aucune solution du problème n’est plus possible,
si ce n’est sur la base d’un transfert direct qui assurera 4 une date
rapprochée la réunion de ces territoires à l’Union indienne. »

Le Portugal s'étant abstenu de répondre à cette demande renou-
velée et ayant refusé de discuter la question d’un transfert direct
avec le chargé d’affaires de l’Inde, l’Inde, par une note en date du
Ie? mai 1953, a fait connaître au Portugal qu’elle se proposait de
fermer sa légation à Lisbonne, à moins que le Gouvernement portu-
gais ne se montre disposé à discuter la question du transfert direct.
La note soulignait une fois de plus que, selon la thèse du Gouverne-
ment de l’Inde, les possessions portugaises devraient devenir partie
intégrante du territoire de l’Union indienne.

Le 15 mai 1953, le Portugal a répondu aux deux notes qui précè-
dent. I] maintenait son refus de discuter la demande de l’Inde et
lui demandait de reconsidérer ses projets de fermeture de sa
légation à Lisbonne.

Le 26 mai 1953, l'Inde a notifié au Portugal que sa légation serait
fermée à partir du II juin 1953.

En octobre 1953, l'Inde a interdit le transit en territoire indien
de forces de police ou de personnel militaire portugais armés.

Le 2 décembre 1953, la légation du Portugal à New Delhi, dans
une note adressée au ministère des Affaires extérieures de Inde, a
déclaré ce qui suit: il avait été porté à sa connaissance que les
autorités indiennes avaient interdit, à partir du 26 novembre 1953,
le passage sur le territoire de l’Union indienne entre Damao et
Nagar-Aveli du gouverneur du district de Damao, des fonctionnaires
européens et de la voiture de la police portugaise, à moins qu’ils ne
soient munis de passeports portant le visa indien. La note portu-
gaise soulignait que cette mesure rendait « difficile l'administration
desdits territoires » et paraissait empreinte d’un caractère
hostile.

109
DROIT DE PASSAGE (or. DISS. DE SIR PERCY SPENDER) 112

Dans sa note du 23 décembre 1953, l’Inde, faisant état de cette
doléance, a déclaré s'être vue contrainte de reconsidérer son attitude
en raison «de l'attitude généralement hostile » des Portugais et
« de l’usage abusif » fait des concessions dont bénéficiaient jusqu’à
présent les fonctionnaires portugais. Néanmoins, afin de faciliter
l'administration de Nagar-Aveli, le District Magistrate de Surat
était «à titre de cas très particulier » autorisé à accorder des
visas de transit à des fonctionnaires portugais permanents à Damao
et Silvassa, mais il ne pouvait être envisagé de faire aucune autre
concession. Cette pratique en matière de transit entre Damao et
Nagar-Aveli constituait, à mon sens, une innovation (voir annexes
35 et 39 au mémoire du Gouvernement du Portugal et annexes E.
51 et 52 au contre-mémoire du Gouvernement de l'Inde). Elle a
fait l’objet de nouvelles protestations de la part des Portugais le
18 janvier 1954 et le 11 février 1954 (annexes 39 et 40 au mémoire).
La note du 18 janvier (par. 4) déclarait : « Les gouverneurs de Damao,
de même que les autres fonctionnaires du district, y compris les
Européens, ont toujours été autorisés, en vertu de la coutume et de
la tradition, à traverser le territoire indien entre Damao et Nagar-
Aveli...sans aucune formalité de visa et sans se présenter aux
autorités indiennes. »

Le 3 février 1954, le passage sur le territoire indien, en provenance
ou en direction des possessions portugaises en Inde, d’armes et de
munitions de quelque nature qu’elles soient, a été interdit, cette
mesure entrant en vigueur immédiatement. Cette interdiction
s’appliquait également au personnel civil et militaire portugais, à
la seule exception du gouverneur général de Goa et des agents
diplomatiques et consulaires de carrière accrédités auprès du
Gouvernement de l’Inde (annexe 45 au mémoire).

Nous en arrivons maintenant aux événements survenus à Dadra
et Nagar-Aveli.

Il importe, à mon sens, d'examiner séparément ce qui s’est passé
à Nagar-Aveli et à Dadra. L’Inde a toujours en cette affaire consi-
déré ces deux séries d'événements comme constituant en substance
un fait unique. Il existe bien entendu un lien entre eux, maïs ils
n’en sont pas moins bien distincts.

Dans la soirée du 21 juillet 1954, un groupe d'hommes est entré
à Dadra en provenance du territoire indien en vue d’en usurper
l'administration. Une mêlée s’en est suivie. Deux officiers portugais
ont été tués. La résistance des Portugais a été vaincue et leur contrôle
évincé.

Le 13 juin 1954, les autorités indiennes avaient interrompu le
transit des véhicules entre Damao et les enclaves. Le 17 juillet 1954,
l’Inde avait « décidé d'apporter certaines modifications aux conces-

IIo
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) II3

sions octroyées jusqu’à présent à l’administration portugaise de
Damao et de Nagar-Aveli », ces modifications entrant en vigueur im-
médiatement. Elle imposait un certain nombre de nouvelles restric-
tions, dont la plus importante était la suivante: « Le transport à
travers le territoire indien d’armes à feu, de munition, et de
fournitures militaires par un officier portugais, ou pour le compte du
Gouvernement de l’Inde portugaise, sera interdit ». La veille du
21 juillet, on a interdit au gouverneur de Damao, qui se rendait à
Dadra, de traverser la frontière. Selon la thèse indienne, on lui
avait simplement demandé de donner certaines précisions au sujet
de son visa de retour; il s’y était refusé, déclarant qu’il obtiendrait
des visas séparés pour les voyages aller et retour, ce qu'il fit, et il
traversa la frontière à destination de Dadra le 21 juillet. En même
temps, le 20 juillet 1954, un autocar du service régulier entre Damao
et Nagar-Aveli a été contraint de faire marche arrière alors qu'il
approchait de Dadra.

L'Inde déclare: « En avril 1954, la situation en matière de voyage
entre les possessions portugaises et l'Inde était la suivante: les
Goanais qui n'étaient pas fonctionnaires du Gouvernement portu-
gais pouvaient pénétrer sur le territoire indien sans formalités et s’y
déplacer librement; les ressortissants indiens pouvaient également
pénétrer dans les possessions portugaises sans passeport ni visa obli-
gatoires, mais devaient se présenter aux autorités de police dans un
certain délai à partir de leur arrivée et étaient soumis à l’inspection
de leurs papiers d’identité... Les Portugais d’origine européenne et
les sujets portugais indigènes employés au service du Gouverne-
ment portugais devaient présenter des «guias » ou passeports munis
d’un visa d'entrée ou de transit en Inde. Cette entrée ou ce transit
ne firent l’objet d’ aucune interdiction jusqu'au moment de l'insurrection
de Dadra. La veille de l'insurrection de Dadra, c’est-à-dire le
21 juillet 1954, le gouverneur de Damao avait été autorisé à entrer
en Inde pour se rendre à Dadra et en revenir sur la foi de visas
accordés par le Gouvernement indien. Après l'insurrection de Dadra,
le Gouvernement indien cessa d'accorder des visas aux Portugais
d’origine européenne ou aux sujets portugais indigènes au service
du Gouvernement portugais et désirant aller à Dadra et à Nagar-
Aveli. » (Contre-mémoire du Gouvernement de l'Inde, par. 211.)

Le 26 juillet, le Gouvernement portugais a demandé que des
délégués du gouverneur de Damao (au besoin limités au nombre de
trois) soient autorisés à se rendre à Nagar-Aveli afin d’entrer en
contact avec la population, d'examiner la situation et de prendre
sur place les mesures nécessaires. La demande précisait que, si
possible, cette délégation se rendrait également à Dadra pour y
étudier la situation. La délégation pourrait cependant se rendre
directement de Damao à Nagar-Aveli sans nécessairement passer
par Dadra. Il n’a pas été fait droit à cette demande (annexe 52
au mémoire).

III
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) TI14

Tout cela s’est produit avant que quoi que ce soit n’eut lieu à
Nagar-Aveli. C’est seulement le 29 juillet qu'est survenu le premier
événement qui a abouti dans le courant du mois d’août au renverse-
ment de l’autorité portugaise à Nagar-Aveli. Jusqu'au 29 juillet,
la situation y est restée normale.

Depuis les événements de Dadra, le passage de tous les fonction-
naires ou employés civils portugais à destination de l’une ou l’autre
des enclaves est interdit. Tout passage a été refusé. À mon avis,
l'interdiction de tout passage et le refus de tout nouveau visa aux
fonctionnaires civils portugais tant indigènes qu’européens, suivi du
refus d'autoriser le passage demandé pour quelques délégués — le
refus d'autoriser tout passage à destination des enclaves a constitué
un manquement de l'Inde à ses obligations internationales corres-
pondant au droit de passage du Portugal, à moins qu’on ne puisse
excuser cet acte en admettant qu’il relève de la restriction frappant
le droit du Portugal et soumettant son exercice à la réglementation
et au contrôle de l'Inde.

*
* *

L'Inde soutient qu’en accordant le passage on aurait risqué
d'accroître la tension et d’aboutir à des conséquences facheuses.

Il convient d'observer que l’Inde ne prétendait aucunement
réglementer ou contrôler le droit de passage du Portugal. Son
attitude est que ce droit n'existait pas.

Si Inde avait en fait prétendu réglementer et contrôler le droit
de passage du Portugal, il aurait été nécessaire de rechercher si les
mesures prises par elle étaient en réalité une réglementation ou un
contréle du droit de passage, ou si elles avaient un but autre et
différent. Il aurait été nécessaire de rechercher s’il s’agissait en fait
d’un contrôle et d’une réglementation comme tels, ou si la mesure
visait le droit de passage en soi, de manière à le contrecarrer. Dans
ce cas, l'Inde ne saurait être dans une position meilleure que si elle
avait prétendu réglementer et contrôler le droit de passage du
Portugal.

À mon avis, la clé de la question de savoir si les mesures étaient
ou non contraires à obligation de se conformer au droit internatio-
nal acquis par le Portugal se trouve dans la conduite de l'Inde et la
série de limitations progressives qu’elle a imposées au droit de
passage depuis 1953. Le refus d’accorder des visas 4 aucun fonction-
naire civil après l’incursion à Dadra et le refus d’autoriser le passage
à Nagar-Aveli de quelques délégués du gouverneur de Damao ne
doivent pas étre examinés isolément. Ce sont des faits qui entrent
dans un contexte historique.

L’examen des preuves m’oblige 4 conclure que le but dominant
de l’ Inde immédiatement après les événements de Dadra, but au-
quel étaient subordonnées toutes autres considérations, était d’inter-

112
DROIT DE PASSAGE (OP. DISS. DE SIR PERCY SPENDER) II5

dire à l’avenir aux Portugais tout accès aux enclaves. Pour des rai-
sons sans aucun rapport avec une réglementation ou un contrôle quel-
conques du passage comme tel ou d’un droit de passage, l’Inde
n'était pas disposée à autoriser les fonctionnaires civils ou un agent
quelconque du Gouvernement à se rendre aux enclaves quelles que
fussent les circonstances, et elle agissait en conséquence. Les actes de
l'Inde avant les événements qui se sont produits à Nagar-Aveli ont
isolé cette région des autorités portugaises à Damao, et cet isole-
ment s’est maintenu depuis lors.

La condition qui subordonne, dans son exercice, le droit du Portu-
gal au contrôle et à la réglementation de l'Inde ne fournit ici aucun
argument à l'Inde. Il est démontré que celle-ci a violé son obligation
internationale. A mon avis, c’est ce que la Cour aurait dû.constater,
et elle aurait alors dû procéder à l’examen de la situation qui en est
résulté et des thèses invoquées par l'Inde tendant à ce que toute
obligation relative au passage qui pouvait lui incomber en juillet
1954 devait être considérée comme caduque ou comme ne lui étant
plus opposable à la suite des circonstances et des événements
survenus depuis lors.

(Signé) Percy SPENDER.

113
